FILED
                              NOT FOR PUBLICATION                           MAR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



EVER VICENTE ARCE,                                No. 09-70892

               Petitioner,                        Agency No. A098-264-237

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Ever Vicente Arce, a native and citizen of El Salvador, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from the

immigration judge’s (“IJ”) decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings and review de novo its legal

conclusions. Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008). We

deny the petition for review.

      Arce contends that gang members, during two separate robbery attempts,

beat him due to his membership in a particular social group. Taking into account

all of Arce’s evidence, the record does not compel the conclusion that the gang

members targeted him on account of a protected ground. See Parussimova v.

Mukasey, 555 F.3d 734, 740-41 (9th Cir. 2009) (“[t]he Real ID Act requires that a

protected ground represent ‘one central reason’ for an asylum applicant's

persecution”). Accordingly, because Arce did not show a nexus to a protected

ground, his asylum and withholding of removal claims fail. See Ochoa v.

Gonzales, 406 F.3d 1166, 1172 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED.




                                                                              09-70892